                                                                                              ·-·---··--   --
          Case1:19-cv-00055-L
         Case  1:19-cv-00055-LTS-SDA Document12-2
                             TS-SDA Document      Fil~d-&611--i)li9'.'\
                                              14 Filed   06/14/19 Page          of22
                                                                        )>age11of
                                                                          1

                                                                      • DOCCMENT
                                                                      \ ELECTRO NI CALLY FILED
                                                                        DOC #: _ _____,,.----~
         UNITED STATES DISTRJCT COURT                                   DATE FI LED: -1::'..--1.--1--~-u
         SOUTHERN D1$TRICT OF NEW YORK

         RODRIGO GO*ZALEZ ORTIZ,                                                  Case No. l 9-CV-55
                                                                                  (LTS)
                                          Plaintiff,
                                                                                  STIPULATION AND
                  ~against-•                                                      ORDER OF DISMISSAL

         MR PRODUCE !INC. and SHARON GROSSMAN,

                                          Defendants.


                  WHEREAS, on January 3, 2019, plaintiff Rodrigo Gonzalez Ortiz ("Plaintiff")

          flied a complaint, which asserted claims for, inter a/ia, unpaid minimum wages and

         overtime compehsation under the Fair Labor St!mdards Act, 29 U.S.C. §§ 201, et seq.

          ("FLSA"), and tfue New York Labor Law;

                  WHEREJ\S, the parties settled this action based upon arms··lcngth negotiations,
                          '
          the terms of wh~ch have been judicially reviewed and arc deemed fair and reasonable,

          and are incorporated herein by reference;

                  IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

          that this action ·is hereby dismissed and discontinued in its entirety with prejudice

          pursuant to Rule!4l(a)(2) of the Federal Rules of Civil Procedure.

          Dated: New Yor~. New York
                 May 14, 2019

          CILENTI & COOPER, PLLC                        SHARON GROSSMAN, PRO SE
          Attorneys for Pl~'ntifl                       Defendant
          10 Grand Centra                               2144 East 70 1ti Street
          155 East 44 1 ~ Str et - 61h Floor            Brooklyn, New York 11234
          New York, New !York 10017                     (718) 807-7281
          (212.    '           '

          By:                                           By:    ~
                                                                __........
                                                               Sharon Grossman
                                                                              (
                                                                                              ------·
                                                                                               ___
                                                                                  ,,-.-.,,....,.,
                                                                                  ~·




6000/TOOO ~                                                                          XVd Nd tT:6 6!06 S0/!6
                                    l:J3d000 llN3110             00~L6000~0 ~dL0=0~ 6~06/~0/90 03Al303l:J
      Case
       Case1:19-cv-00055-LTS-SDA Document
            1:19-cv-00055-LTS-SDA Document12-2 Filed 06/14/19
                                           14 Filed  06/11/19 Page
                                                               Page22ofof22
...



        SO ORDERED:




                                         2
